In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 10-826V
                                    Filed: June 2, 2014

*************************                                    UNPUBLISHED
KIM SUMMERS, as parent and legal   *
representative of CASSITY SUMMERS, *
                                   *                         Special Master Dorsey
                     Petitioner,   *
                                   *
v.                                 *                         Petitioner’s Motion for Dismissal
                                   *                         Decision; Insufficient Proof of
SECRETARY OF HEALTH                *                         Causation; Vaccine Act Entitlement;
AND HUMAN SERVICES,                *                         Human Papillomavirus (“HPV”)
                                   *                         Vaccines; Polycystic Ovarian
                     Respondent.   *                         Syndrome; Tachycardia; Pancreatitis
                                   *
*************************

Sean Greenwood, Gauthier Houghtaling & Williams, Houston, TX, for Petitioner.
Debra Begley, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On December 2, 2010, Kim Summers (“petitioner”), as the parent and legal
representative of Cassity Summers, filed a petition pursuant to the National Childhood Vaccine
Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioner alleged that
Cassity suffered from polycystic ovarian syndrome, tachycardia, and pancreatitis, and that these
injuries had been caused by the human papillomavirus (“HPV”) vaccines Cassity received on
December 5, 2007, March 21, 2008, and June 9, 2009. Petition (“Pet”) at 1.

        On May 28, 2014, petitioner filed a motion for a dismissal decision. In her motion,
petitioner indicates that “an investigation of the facts and science supporting her case has

1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
demonstrated to Petitioner that she will be unable to prove that she is entitled to compensation in
the Vaccine Program.” Motion at 1. Petitioner’s counsel states that he has advised petitioner
that the requested decision will result in a judgment against her, and that such a judgment will
end all rights in the Vaccine Program. Id. Respondent has no objection to petitioner’s motion. 2

       To receive compensation under the Vaccine Act, petitioner must prove either 1) that
Cassity suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or 2) that Cassity suffered an injury that was actually
caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the
record did not uncover any evidence that Cassity suffered a “Table Injury.” Further, the record
does not contain a medical expert’s opinion or any other persuasive evidence indicating that
Cassity’s injuries were caused by a vaccination.

        Under the Vaccine Act, petitioner may not be awarded compensation based solely on the
petitioner’s claims. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical records
are insufficient to establish entitlement to compensation, a medical opinion must be offered in
support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/ Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Special Master




2
 Contrary to the assertion made by petitioner in her motion to dismiss, respondent did not have
an opportunity to advise petitioner of her position prior to the filing of the motion. After the
motion was filed, respondent’s counsel advised the undersigned’s chambers via email that she
had no objection to the requested relief.